Citation Nr: 0829260	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to April 
1949.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from an April 2004 decision of a Decision Review 
Officer of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

When this claim  most recently was before the Board in May 
2007, it was remanded for further development.  The case 
since has been returned to the Board for further appellate 
action.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by letter 
mailed in May 2006.  Although this letter was not sent prior 
to the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of all 
required notice and the receipt of all pertinent evidence, 
the claim was readjudicated.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  
Moreover, as explained below, the Board has determined that a 
higher initial disability rating for PTSD is not warranted.  
Consequently, no effective date will be assigned so the 
failure to provide earlier notice with respect to that 
element of the claim is no more than harmless error.

The record reflects that service treatment records and 
pertinent VA medical records have been obtained and that the 
veteran has been afforded appropriate VA examinations.  
Although the originating agency attempted to obtain records 
from the Social Security Administration (SSA), it was 
informed in July 2006 that the veteran's records had been 
destroyed.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

After careful consideration, the Board has determined that 
the occupational and social impairment from the veteran's 
PTSD most nearly approximates the occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks contemplated by the assigned 30 percent 
rating.

The evidence is not consistent with flattened affect.  
Although the veteran's affect was described as constricted in 
range and blunted in a November 2002 psychiatric medical 
report, it was described as appropriate in a December 2002 VA 
treatment record.  On VA examination in May 2003, the 
veteran's affect initially was restricted but became tearful.  
His affect was appropriate according to a June 2003 VA 
treatment record.  On VA examination in August 2006 and in an 
August 2007 VA treatment record, it was noted that his affect 
was described as constricted.

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  The veteran's speech 
repeatedly has been described as clear and well-articulated.  
Although his speech was lacking in spontaneity and somewhat 
under-productive on VA examination in May 2003 and August 
2006, it otherwise was relevant and coherent.

The evidence is not consistent with panic attacks more than 
once a week.  Although the veteran reported feeling tense 
when seen by VA on an outpatient basis in December 2002 and 
has consistently reported having nightmares, there is no 
evidence that he experiences panic attacks.  In addition, the 
symptomatology associated with the veteran's nightmares 
appears to be consistent with chronic sleep impairment, a 
criterion for the 30 percent level.

The evidence is somewhat consistent with difficulty in 
understanding complex commands.  A November 2002 psychiatric 
medical report notes that the veteran's ability to 
concentrate is severely impaired and that he is unable to 
perform calculations, but a January 2003 VA treatment record 
describes this problem as mild and notes that the veteran 
does not typically use arithmetic.  The veteran's 
concentration was poor on VA examination in May 2003, and a 
September 2004 SSA form notes that his ability to understand 
detailed instructions is severely impaired.  He complained of 
difficulty concentrating according to a December 2004 VA 
treatment record, and treatment records dated through March 
2008 note that his concentration was impaired.  On VA 
examination in August 2006, however, he denied any severe 
problems with concentration.

The evidence is somewhat consistent with impairment of short-
and long-term memory.  Mild memory problems were noted in a 
January 2003 VA treatment record, but on VA examination in 
May 2003 his short-term memory was described as generally 
adequate.  Although the September 2004 SSA form notes that 
his ability to remember detailed instructions is severely 
impaired, he reported no severe memory problems on VA 
examination in August 2006.

There is some evidence of impaired judgment.  Although a 
November 2002 psychiatric medical report notes that the 
veteran's insight was limited and his judgment impaired, his 
insight and judgment were evaluated as fair in a December 
2002 VA treatment record and on VA examination in May 2003.

The evidence is not consistent with impaired abstract 
thinking.  Abstraction was noted to be good in a December 
2002 VA treatment record, and his cognition repeatedly has 
been described as intact.

The evidence is consistent with disturbances of motivation 
and mood.  Although some VA treatment records reflect that 
the veteran's mood was euthymic, numerous other records show 
that he experiences symptoms of major depressive disorder.  
His mood was described as depressed in a November 2002 
psychiatric medical report.  On VA examination in May 2003, 
his mood was markedly distressed and he reported difficulty 
controlling his anger and irritability.  It was noted that he 
reported increased irritability in January 2005 and February 
2005 VA treatment records, and treatment records dated from 
November 2003 to December 2007 reflect that his mood was 
depressed.  The Board notes, however, that an August 2006 VA 
examiner specifically stated that the veteran has major 
depressive disorder, which is related to a non-service-
connected back disability, not his PTSD.

The evidence is not consistent with difficulty in 
establishing effective work and social relationships.  With 
respect to social impairment, the record reflects that the 
veteran had poor relationships with his spouse and children 
in the past, and an August 2006 VA examination report notes 
that he continues to have episodes of anger and irritability 
with his family.  However, numerous VA treatment records 
dated from 2002 to 2007 show that the veteran and his spouse 
enjoy a close relationship, that his children are supportive, 
and that he actively participates in his church.  With 
respect to occupational impairment, the record shows that the 
veteran is retired but that he performs chores and engages in 
recreational activities.  In a September 2004 SSA form, the 
veteran's VA psychiatrist opined that he would be unable to 
work even if he were younger.  However, the August 2006 VA 
examiner specifically determined that the veteran's PTSD 
symptoms alone would not result in unemployability.

In sum, the evidence shows that the veteran experiences some 
impairment of short-term memory and some difficulty 
understanding complex commands.  In addition, there is some 
evidence of impaired judgment.  The evidence does not show, 
however, that the veteran exhibits a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impaired abstract thinking; 
impaired judgment; or difficulty in establishing effective 
work and social relationships.  Although the veteran does 
experience mood disturbances, this symptom has been 
attributed to factors other than his service-connected PTSD.  
Accordingly, a disability rating of 30 percent is warranted.  

The Board's assessment of the severity of the veteran's PTSD 
is underscored by the Global Assessment of Functioning (GAF) 
scores assigned to him.  The GAF score is based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.

Between December 2002 and March 2008, the veteran was 
assigned GAF scores ranging from 55 to 64.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.

Here, the majority of the assigned GAF scores are consistent 
with the mild-to-moderate impairment described by the medical 
evidence of record.  Moreover, the lowest GAF score of 55 was 
assigned by the August 2006 VA examiner, who indicated that 
most of the veteran's impairment was secondary to his non-
service-connected major depressive disorder.  In general, the 
assigned GAF scores reflect that the veteran experiences the 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks contemplated by the assigned 30 
percent disability rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

Finally, the Board has considered whether the veteran's claim 
should be referred for to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for his 
PTSD, and the evidence shows that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Moreover, as discussed above, although 
one of the veteran's VA psychiatrists indicated that he was 
unemployable, the August
2006 VA examiner specifically found that his PTSD symptoms 
did not render him unemployable.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability at issue would be in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of the claim for extra-
schedular consideration is not warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating higher than 30 
percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


